         Case 1:21-mj-00559-GMH Document 1-1 Filed 08/10/21 Page 1 of 8




                                   STATEMENT OF FACTS

        Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and I am
currently assigned to the Atlanta, Georgia Office. Currently, I am tasked with investigating
criminal activity in and around the U.S. Capitol grounds on January 6, 2021. As a Special Agent,
I am authorized by law or by a Government agency to engage in or supervise the prevention,
detection, investigation, and prosecution of violations of Federal criminal laws.

       The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the U.S.
Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session, elected
members of the United States House of Representatives and the United States Senate were meeting
in separate chambers of the United States Capitol to certify the vote count of the Electoral College
of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint session
began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and
Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike
Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly
after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m., members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
          Case 1:21-mj-00559-GMH Document 1-1 Filed 08/10/21 Page 2 of 8




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                  Evidence Linking BLAS SANTILLAN to Assault on the U.S. Capitol

        In or about January 2021, the FBI began receiving tips, reviewing video, and researching
open-source materials. Multiple tips and open-source information identified Blas Santillan
(“SANTILLAN”) as being involved in the events at the Capitol on January 6, 2021. Specifically,
on or about January 8, 2021, the FBI received a tip from an individual (“Individual-1”) stating that
he/she was shown posts on SANTILLAN’s Snapchat 1 account, which indicated that SANTILLAN
was involved in the riot at the Capitol building on January 6, 2021.

       On or about February 26, 2021, the FBI interviewed Individual-1. Individual-1 stated that
he/she has known SANTILLAN since high school. Individual-1 explained that his/her co-worker
(“Individual-2”) also knows SANTILLAN and is connected with SANTILLAN on Snapchat.
According to Individual-1, Individual-2 stated that SANTILLAN posted on Snapchat several
videos of himself inside the Capitol during the riot on January 6, 2021. Although most of the
videos SANTILLAN posted on Snapchat had since expired and were no longer viewable,
Individual-2 was able to show Individual-1 one video that SANTILLAN had reposted and was still
available for viewing. Individual-1 used his/her cell phone to take a video of SANTILLAN’s
video as it played on Individual-2’s cell phone in Snapchat. The video first shows SANTILLAN’s
face and then it pans around what appears to be the rotunda of the Capitol building. SANTILLAN
can be heard saying, “Look at this. All this stuff.” Two screenshots of the video are shown below.




1
  Snapchat is an internet-based messaging application. One of the principal features of Snapchat is that pictures and
messages exchanged between users are usually only available for a short time before they become inaccessible to
their recipients.


                                                          2
        Case 1:21-mj-00559-GMH Document 1-1 Filed 08/10/21 Page 3 of 8




       Individual-1 told the FBI that the individual in the video was definitely SANTILLAN. The
FBI also showed Individual-1 SANTILLAN’s driver’s license photo, and Individual-1 stated that
the photo was also definitely SANTILLAN.

       On or about February 26, 2021, the FBI interviewed Individual-2. Individual-2 stated that
he/she has known SANTILLAN for most of his/her life. Individual-2 stated that he/she is
connected with SANTILLAN on Snapchat. Individual-2 told the FBI that on January 6, 2021,
Individual-2 observed between five and fifteen videos posted by SANTILLAN to SANTILLAN’s
Snapchat account showing the riot at the Capitol. According to Individual-2, the videos appeared
to be captured close to the guards trying to block entry. According to Individual-2, one video
showed SANTILLAN walking through the front door and SANTILLAN can be heard saying, “I
made it in.” According to Individual-2, the last video he/she observed from SANTILLAN’s
Snapchat account on January 6, 2021, showed SANTILLAN walking down the street with a chair
and a pole strapped to his back, and SANTILLAN can be heard saying, “I got a chair, a pole, and
a book.”

        The FBI showed Individual-2 the image of SANTILLAN from the Snapchat video pictured
above, as well as SANTILLAN’s driver’s license photo and Individual-2 confirmed that the person
in the video and the photo on the driver’s license were definitely SANTILLAN.

       In the course of investigating the January 6, 2021 riots at the Capitol building, law
enforcement has obtained numerous photos and videos from in and around the Capitol building
taken by the rioters that day. One particular video shows what appears to be SANTILLAN in the
Rotunda of the Capitol building talking on a cell phone. Screenshots of the video are shown below.
SANTILLAN is circled in red.




                                                3
        Case 1:21-mj-00559-GMH Document 1-1 Filed 08/10/21 Page 4 of 8




       In another video obtained by law enforcement, SANTILLAN is seen outside of the Capitol
Building’s Rotunda Doors shouting at the rioters and encouraging them to enter the Capitol
building. Screenshots from the video are shown below.




       In the video, SANTILLAN shouts the following at the rioters, encouraging them to enter
the Capitol Building:

              It seems like you’re that weak, because I’m the only one that was
              willing to do something! I’m the only one that was willing to kick
                                              4
        Case 1:21-mj-00559-GMH Document 1-1 Filed 08/10/21 Page 5 of 8




               that door! Who else is willing to storm in there? No one! . . . Who
               are you! Who are you! You’re not America! You’re not America!
               . . . Americans do not sit by while people take your rights! You are
               lazy Americans! That is what you are! You are used to sitting on
               your couch, and watching your Netflix, and listening to your shows,
               and watching YouTube! You do not know what freedom is. . . .
               Freedom is doing what you want! Freedom! Let’s go! . . . Is this
               your house?

        Capitol Building security video from inside the Rotunda doors shows that at approximately
2:46 p.m., an individual believed to be SANTILLAN entered the Capitol Building. At the time he
entered, there were at least two Capitol police officers standing in the doorway attempting to stop
the rioters from entering the Capitol. The video shows SANTILLAN pushing his way around one
of the officers so he can enter the building. Screenshots from the security video are shown below.
SANTILLAN is circled in red.




                                                5
        Case 1:21-mj-00559-GMH Document 1-1 Filed 08/10/21 Page 6 of 8




        Additionally, Capitol Building security video from inside the Rotunda shows
SANTILLAN entering the Rotunda at approximately 2:46 p.m. and walking through the Rotunda.
In the video SANTILLAN appears to be holding up his cell phone to record video in the same
location as the video described above that was posted to SANTILLAN’s Snapchat account.
SANTILLAN then walks to the center of the Rotunda and appears to be shouting. SANTILLAN
then walks down the hallway to the south of the Rotunda and disappears out of camera view.
Screenshots from the video are shown below. SANTILLAN is circled in red.




                                            6
         Case 1:21-mj-00559-GMH Document 1-1 Filed 08/10/21 Page 7 of 8




       Based on the aforementioned evidence, there is probable cause to believe that
SANTILLAN was present inside the U.S. Capitol building during the riot and related offenses that
occurred at the U.S. Capitol building, located at 1 First Street, NW, Washington, D.C. 20510 on
January 6, 2021 and participated in the obstruction of the Congressional proceedings.

         Accordingly, your affiant submits there is probable cause to believe that SANTILLAN
violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or remain
in any restricted building or grounds without lawful authority to do so; and (2) knowingly, and
with intent to impede or disrupt the orderly conduct of Government business or official functions,
engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building
or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of
Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.




                                                 7
         Case 1:21-mj-00559-GMH Document 1-1 Filed 08/10/21 Page 8 of 8




        Your affiant submits there is also probable cause to believe that SANTILLAN violated 40
U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                      _________________________________
                                                      Joseph Thompson, Special Agent
                                                      Federal Bureau of Investigation



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 10th day of August 2021.
               Digitally signed by G.
               Michael Harvey
               Date: 2021.08.10
___________________________________
               10:46:36 -04'00'
G. MICHAEL HARVEY
U.S. MAGISTRATE JUDGE




                                                 8
